Exhibit 10.1

 
BIOLOGICAL MATERIAL AGREEMENT Between ZNOMICS, INC. and
PRESIDENT AND FELLOWS OF HARVARD COLLEGE
 
 
Provider:
Znomics, Inc.
2611 SW 3rd Ave., Suite 200
Portland, OR 97201
Tel. 503 827-5271
FAX 503 228-3290
 
Recipient:
 
President and Fellows of Harvard College
FAS Dean of the Faculty Office
University Hall 2 North
Harvard Yard
Cambridge, MA  02138
Tel. 617 496 3992
Fax  617 495 7881
 
With copy of correspondence to:
President and Fellows of Harvard College
Office of Technology Development
1350 Massachusetts Avenue
Holyoke Center, Suite 727
Cambridge, MA  02138
Tel. 617-495-3067
Fax  617-495-9568
 
Recipient Scientist:
Dr. Alexander Schier
Department of Molecular and Cellular Biology
Harvard University
16 Divinity Avenue
Room 1027
Cambridge MA 02138
Tel. 617.496.4835
Fax 617.495.9300
schier@fas.harvard.edu


This agreement (this “Agreement”), effective as of December 15, 2008 (the
“Effective Date”), provides for the provision of biological materials by
Znomics, Inc. (“ZNOMICS”) to President and Fellows of Harvard College
(“RECIPIENT”).  The principal investigator for this project at RECIPIENT is Dr.
Alexander Schier (“RECIPIENT SCIENTIST”).


 

--------------------------------------------------------------------------------


I.           Definitions
 
ORIGINAL MATERIAL: (1) Frozen sperm samples from approximately 15,000 male fish
contained in a Kryos K liquid nitrogen storage system. Two aliquots are provided
for most samples. Each sample contains on average 25 independent retroviral
insertions.; (2) DNA plates in 96 well format corresponding to individual sperm
samples or, in some cases, mixtures of sperm samples for insertion recovery.
Plates are numbered consecutively and relate to insertions in the ZeneMark
database.; (3) Protocols for sperm ID, IVF and F1 genotyping. (4) A copy of DNA
sequences used to map insertions to the zebrafish genome. This collection
includes approximately 5,000,000 sequence reads performed by 454 Life Sciences.
The sequence reads contain approximately 500,000 unique zebrafish genomic
sequence tags flanking the retroviral insertion sites.; (5) A copy of the
ZeneMark library insertion database. (6) A copy of ZeneMark Molecular database
for insertion recovery in FilemakerPro.



MODIFICATIONS:  substances (including drug targets) created by RECIPIENT which
contain/incorporate the ORIGINAL MATERIAL or are identified through use of the
ORIGINAL MATERIAL.  MODIFICATIONS include modified descendants made by crossing
ORIGINAL MATERIAL with MUTANT ZEBRAFISH or WILDTYPE ZEBRAFISH.


MUTANT ZEBRAFISH:  zebrafish which contain one or more mutations that were not
created by Znomics.
 
WILDTYPE ZEBRAFISH:  zebrafish which do not contain any laboratory induced or
created mutations.
 
 
II.           Terms and Conditions of this Agreement
 
1.
RECIPIENT shall forgo its rights to refunds and credits following RECIPIENT’S
termination of the BIOLOGICAL MATERIAL TRANSFER AND COLLABORATIVE RESEARCH
AGREEMENT between ZNOMICS and RECIPIENT (effective October 4, 2006) (October 4,
2006 Agreement), pursuant to RECIPIENT’S letter to ZNOMICS dated November 21,
2008; provided, however that ZNOMICS fulfills all its obligations,
responsibilities, and commitments under this Agreement.



2.
ZNOMICS will deliver the ORIGINAL MATERIAL to RECIPIENT SCIENTIST.  ZNOMICS will
ship the ORIGINAL MATERIAL, at the expense of RECIPIENT SCIENTIST, as soon as
feasible, but not later than three weeks from the Effective Date of this
Agreement.




--------------------------------------------------------------------------------


3.
ZNOMICS hereby assigns non-exclusive rights, title and interest in and to the
ORIGINAL MATERIAL to RECIPIENT. RECIPIENT has all the rights of ownership in the
ORIGINAL MATERIAL, including the right to provide some or all of the ORIGINAL
MATERIAL to third parties; provided, however, RECIPIENT shall not provide the
ORIGINAL MATERIALS to a for-profit entity for commercial use.

 
 

4.
RECIPIENT SCIENTIST will pay ZNOMICS a total of $30,000 for the ORIGINAL
MATERIAL to be delivered under this Agreement, payable as follows.  Within three
weeks of receipt from ZNOMICS of all the ORIGINAL MATERIAL, RECIPIENT SCIENTIST
will pay $30,000 to ZNOMICS.



5.
Each year, for four years from the Effective Date of this Agreement, RECIPIENT
SCIENTIST will provide to ZNOMICS five lines derived from the ORIGINAL MATERIAL
to the extent such lines can be recovered with reasonable efforts, under the
terms of a material transfer agreement in a form customarily required by
RECIPIENT.



6.
Before receipt by RECIPIENT of ORIGINAL MATERIALS, ZNOMICS will provide training
on the ORIGINAL MATERIALS for one day to a member of RECIPIENT SCIENTIST'S
research group.



7.
Intellectual Property; Option.

 

 
7.1
Inventorship of any patentable invention or discovery with respect to the
ORIGINAL MATERIAL that is conceived and reduced to practice solely within
RECIPIENT SCIENTIST’s laboratory as a result of working with the ORIGINAL
MATERIAL (an “Invention”) will be determined in accordance with principles of
United States patent law.  Ownership shall follow inventorship.  For three years
from the Effective Date of this Agreement, RECIPIENT shall notify ZNOMICS, in
writing, of any Invention of which it becomes aware, and RECIPIENT shall be
deemed aware when RECIPIENT SCIENTIST has submitted an invention disclosure form
to RECIPIENT’s Office of Technology Development.  Any information included in
any such disclosure shall be considered RECIPIENT’s confidential information and
shall not be disclosed or used by ZNOMICS for any purpose other than exercising
its rights under Section 7.4.

 
7.2
RECIPIENT shall have sole authority to prepare and file (solely in RECIPIENT’s
name) patent applications with respect to Inventions owned solely by RECIPIENT
or jointly with third parties, and, as between the parties, shall bear all
expenses related thereto.  

 
7.3
As additional consideration for ZNOMICS providing ORIGINAL MATERIAL to
RECIPIENT, for three years from the Effective Date of this Agreement, under
RECIPIENT’S rights and interest, RECIPIENT agrees to grant ZNOMICS a paid-up,
royalty-free, worldwide, non-exclusive licenseto use any Invention for internal
research purposes only.

 

--------------------------------------------------------------------------------



 
7.4
As additional consideration for ZNOMICS providing ORIGINAL MATERIAL to
RECIPIENT, for three years from the Effective Date of this Agreement, RECIPIENT
hereby grants to ZNOMICS an exclusive option (“Option”) to negotiate a
royalty-bearing, exclusive worldwide license under RECIPIENT’S rights and
interest in any Invention (“Option Invention”) ; provided, however, that ZNOMICS
shall have the right to negotiate only for a non-exclusive license if the
relevant Invention relates to a research tool as described in NIH Principles and
Guidelines with Respect to Sharing Biomedical Research Resources.  ZNOMICS shall
have ninety (90) days from its receipt of each disclosure of an Invention under
Section 5.1 (the “Option Exercise Period”) to notify RECIPIENT in writing of its
desire to exercise its Option.  If ZNOMICS exercises its Option within the
relevant Option Exercise Period, the parties agree to negotiate in good faith
for a period of up to one hundred twenty (120) days (unless extended by the
mutual written agreement of the parties) (the “Negotiation Period”) with respect
to the terms of a license agreement, including a commercially reasonable royalty
rate.  If ZNOMICS does not exercise its Option during the relevant Option
Exercise Period or if ZNOMICS exercises its Option and the parties fail to reach
agreement on terms within the relevant Negotiation Period, ZNOMICS shall have no
further rights to the relevant Option Invention and RECIPIENT thereafter shall
be free to negotiate and enter into a license with respect to such Option
Invention with any third party.

 
8.
RECIPIENT shall have the right to publish and otherwise publicly disclose the
results of its work with the ORIGINAL MATERIAL.

 
9.
ZNOMICS represents that there are no preexisting or third party rights in the
ORIGINAL MATERIAL that would affect RECIPIENT.

 
10.
Any ORIGINAL MATERIAL delivered pursuant to this Agreement is understood to be
experimental in nature and may have hazardous properties.  ZNOMICS makes no
representations and extends no warranties of any kind, either expressed or
implied.  There are no express or implied warranties of merchantability or
fitness for a particular purpose.

 
11.
RECIPIENT assumes all liability for damages which may arise from its use,
storage or disposal of the ORIGINAL MATERIAL.  ZNOMICS will not be liable to
RECIPIENT for any loss, claim or demand made by RECIPIENT, or made against
RECIPIENT by any other party, due to or arising from the use of the ORIGINAL
MATERIAL by RECIPIENT, except to the extent caused by the gross negligence or
willful misconduct of ZNOMICS.

 
12.
This Agreement will terminate upon payment to ZNOMICS pursuant to paragraph
4.  Sections 5, 7, 8, 9, 10, 11, 13, and 15, as well related definitions and any
rights, obligations and duties which by their nature extend beyond the
expiration or termination of this Agreement shall survive termination of this
Agreement.

 

--------------------------------------------------------------------------------


13.
ZNOMICS will not have the right to direct or control the activities of RECIPIENT
or RECIPIENT SCIENTIST in performing any research.  Under no circumstances shall
RECIPIENT or any of its faculty, staff, students or agents, including without
limitation RECIPIENT SCIENTIST, be considered to be employees or agents of
ZNOMICS.  This Agreement shall not constitute, create, or in any way be
interpreted as a joint venture, partnership, or formal business organization of
any kind.

 
14.
No modification or waiver of this Agreement shall be valid unless in a writing
executed by both parties.  This Agreement is the sole agreement with respect to
the subject matter hereof and except as expressly set forth herein, supersedes
all other agreements and understandings between the parties with respect to the
same.

 
15.
ZNOMICS shall not use RECIPIENT’s name or insignia, or any adaptation of them,
or the name of any of RECIPIENT’s investigators in any advertising, promotional
or sales literature, including, without limitation, press releases, without the
prior written approval of RECIPIENT.

 
16.
Any notices required or provided by the terms of this Agreement shall be in
writing, addressed in accordance with this Section and shall be delivered
personally or sent by certified or registered mail, return receipt requested,
postage prepaid or by nationally-recognized express courier services providing
evidence of delivery.  The effective date of any notice shall be the date of
first receipt by the receiving party.  Notices shall be sent to the
address/addressee listed above or to such other address/addressee as the party
to whom notice is to be given may have provided to the other party in writing in
accordance with this provision.

 
 

 

--------------------------------------------------------------------------------


AGREED:


PRESIDENT AND FELLOWS OF HARVARD COLLEGE


Authorized Official:
Patrick W. Fitzgerald
   
Title:
Associate Dean-Faculty of Arts & Sciences
   
Signature:
/s/ Patrick W. Fitzgerald
   
Date:
December 22, 2008


ZNOMICS, INC.
 
Authorized Official:
Bruce A. Beutel
   
Title:
Chief Scientific Officer
   
Signature:
/s/ Bruce Beutel
   
Date:
January 5, 2009





I, the undersigned, hereby confirm that I have read the Agreement, that its
contents are acceptable to me and that I agree to be bound by its terms.


 
Dr. Alexander Schier:
/s/ Alexander Schier
   
Date:
December 18, 2008

 